internal_revenue_service number release date index number ----------------------- ----------------------------------------- ------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number ------------------------------ refer reply to cc ita b04 plr-114622-08 date date taxpayer ein date date date date cpa firm date date date date x dear ---------- ----------------------------------------- ---------------- ------------------- ------------------ -------------------------- --------------------- -------------------------- -------------------------- -------------------------- ----------------------- ------------------- --------- this ruling letter is in reference to taxpayer’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority contained in sec_301_9100-3 of the regulations on procedure and administration plr-114622-08 taxpayer a c_corporation wants to change its accounting_period for federal_income_tax purposes from a taxable_year ending on date to one ending on date effective date taxpayer states that if it had timely filed its form_1128 it would qualify to effect the change in accounting_period under the automatic consent procedures of revproc_2006_45 2006_2_cb_851 on date cpa firm which prepared taxpayer’s tax returns timely e-filed form_7004 automatic 6-month extension of time to file certain business income_tax information and other returns when it e-filed the extension cpa firm’s intention was to timely file both taxpayer’s form_1120 u s_corporation income_tax return and its form_1128 on date cpa firm timely e-filed taxpayer’s form_1120 however due to an administrative error relating to the tax software used the form_1128 was not included in the date e-filing on date the x internal_revenue_service center mailed taxpayer a notice confirming the receipt of taxpayer’s form_1120 but requested clarification of taxpayer’s year end during the ensuing correspondence with the irs office taxpayer and cpa firm dis- covered the error that had occurred when cpa firm sought to transmit the form_1128 on date taxpayer filed its form_1128 with x service_center taxpayer filed its request for relief under sec_301_9100-3 on date which is more than days after the due_date of the form_1120 including extensions the late filing of form_1128 was not due to any lack of due diligence or prompt action on taxpayer’s part revproc_2006_45 provides the exclusive procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code and b of the income_tax regulations section of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed only if it is filed on or before the due_date including extensions for filing the federal_income_tax return for the short_period required to effect such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith in this matter furthermore the granting of relief in this case will not prejudice the interests of the government under sec_301_9100-3 accordingly because the requirements of plr-114622-08 sec_301_9100-3 for the granting of relief have been satisfied taxpayer’s late filed form_1128 requesting permission to change from a tax_year ending on date to one ending on date effective date is considered timely filed because changes in accounting periods made under revproc_2006_45 are under the jurisdiction of the director internal_revenue_service center where a taxpayer’s returns are filed we have forwarded a copy of this letter to the x service_center and have requested that the letter be associated with taxpayer’s form_1128 the ruling in this letter is based upon the facts representations and affidavits that were submitted by taxpayer and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process the ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed or implied as to whether taxpayer is permitted under the code and the applicable regulations to change to the tax_year it requested in its form_1128 or whether taxpayer can make the change under revproc_2006_45 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney currently on file in our office we are sending copies of both this letter and the letter showing proposed sec_6110 deletions to taxpayer’s authorized representatives if you have any questions concerning this letter please address them to the individual whose name and telephone number appear at the top of this letter sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
